                     Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 1 of 7



            Sealed
Public and unofficial staff access                                                  United States Courts
     to this instrument are                                                       Southern District of Texas
   prohibited by court order
                                                                                         &/>ED
                                                                                       June 11, 2021
                                                                                EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt


                                                                       4:21-MJ-1325




                June 11, 2021
Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 2 of 7




                                                 4:21-MJ-1325
Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 3 of 7
Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 4 of 7
Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 5 of 7
Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 6 of 7
Case 4:21-mj-01325 Document 1 Filed on 06/11/21 in TXSD Page 7 of 7




                                       11th
